DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of twisting a pair of wires, classified in B21F7/00.
II. Claims 11-25, drawn to an apparatus configured to twist a first wire about the second wire, classified in H01B13/0207.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus or by hand, such as an apparatus without a securing mechanism, a gripping mechanism, or a rotating mechanism.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) with respect to metal deforming structures and how metal deforming occurs and then searching in how apparatuses that can be used for numerous material products are assembled. It is additionally pointed out that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Robert Myers on 12/21/2021 a provisional election was made without traverse to prosecute the invention of II, claims 11-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the first wire is arranged parallel to the second wire along a longitudinal axis” should be “the first wire is configured to be arranged parallel to the second wire along a longitudinal axis” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “a width of the U-shaped groove is greater than a diameter of the first and second wires when the first and second wires are received within the U-shaped groove and wherein the width of the U- shaped groove is less than or equal to the diameter of the first and second wires when the first and second wires are gripped within the U-shaped groove.” The claim recites and compares the width of the U-shaped groove with the diameter of the wires. It is indefinite because the wire is not part of the apparatus and is part of the intended use and depending on the size of the wires used, the claim can be infringed upon or not. Further limiting of the non-positively recited structure is improper.
Claim 19 recites the limitation “an electrical connector housing in which the ends of the first and second wires are disposed.” It is unclear if the “electrical connector housing” is part of the apparatus or part of the intended use. It seems like the electrical connector housing is part of the wire. It is indefinite because the wire is not part of the apparatus and is part of the intended use and depending on the type of the wires used, the claim can be infringed upon or not. Further limiting of the non-positively recited structure is improper.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-15, 17-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wiman (US 2831356).
Regarding claim 11, Wiman discloses an apparatus (Fig. 1-4) configured to twist a first wire (one of the two wires 13) about a second wire (other wire), comprising: a securing mechanism (8 – see Fig. 4: securing the ends of the wires) configured to secure ends (left end right ends) of the first wire and the second wire, wherein the first wire is arranged parallel (see Fig. 4) to the second wire along a longitudinal axis (horizontal axis as viewed in Fig. 4); a gripping mechanism (10) configured to grip central portions of the first and second wires such that inner surfaces (inner surfaces of the wires are touching. See Fig. 1) of the central portions of the first and second wires are in contact with one another; and a rotating mechanism (6 rotates 9 to twist the wires) configured to rotate the gripping mechanism, thereby twisting the first and second wires about one another.  
Regarding claim 12, Wiman discloses the apparatus according to claim 11, wherein the gripping mechanism is configured to grip (see Fig. 1: it is gripped by 10 so that the central portion of the wires are in uninterrupted contact) the central portions of the first and second wires 
Regarding claim 13, Wiman discloses the apparatus according to claim 11, wherein the gripping mechanism is configured to grip (see Fig. 1: it is gripped by 10 so that the central portion of the wires are in uninterrupted contact) the central portions of the first and second wires such that the inner surfaces of the central portions of the first and second wires are in continuous contact (interprets that nothing in between them continuously in contact) with one another.  
Regarding claim 14, Wiman discloses the apparatus according to claim 11, wherein the gripping mechanism defines a U-shaped groove (see Fig. 1: 10 shows U-shaped groove) configured to receive and grip the central portions of the first and second wires.  
As best understood, regarding claim 15, Wiman discloses the apparatus according to claim 14, wherein a width of the U-shaped groove is greater than (see the opening of the U-shaped groove, the width is greater than the diameter of the wires) a diameter of the first and second wires when the first and second wires are received within the U-shaped groove and wherein the width of the U- shaped groove is less than or equal (equal because at the core of 10, the wires are fitted) to the diameter of the first and second wires when the first and second wires are gripped within the U-shaped groove.  
Regarding claim 17, Wiman discloses the apparatus according to claim 11, wherein the gripping mechanism does not comprise a pin (no pin between the wires)) that is configured to be inserted between the central portions of the first and second wires.  
Regarding claim 18, Wiman discloses the apparatus according to claim 11, wherein the apparatus is configured to twist the first wire about the second wire by rotating the gripping mechanism via the rotating mechanism such that the first and second wires are right-hand 
As best understood, regarding claim 19, Wiman discloses the apparatus according to claim 11, wherein the securing mechanism is configured to secure (intended use: see 112b rejection. If wires with the electrical connector housings were to be used, the securing mechanism would be securing the electrical connector housing) an electrical connector housing in which the ends of the first and second wires are disposed.  
Allowable Subject Matter
Examiner suggests adding claims 14 and 16 into claim 11 for allowance.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious an apparatus configured to twist a first wire about a second wire comprising "... the U-shaped groove is defined by an inflatable U-shaped bladder configured to receive and grip the central portions of the first and second wires…" as set forth in claim 16. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. 
claims 20- 25 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120055578 teaches a similar twisting apparatus with (Fig. 15-16) similar gripping mechanism. 
US 9194079, US 5494081, US 2796662, US 2654403, US 1581794 teaches a similar twisting apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        




/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799